          Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 1 of 9




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LOUISETTE GEISS, SARAH ANN THOMAS Case No.: 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, MELISSA SAGEMILLER,
NANNETTE MAY (f/k/a NANNETTE
KLATT), KATHERINE KENDALL, ZOE
BROCK, CAITLIN DULANY, LARISSA
GOMES, and JANE DOE, individually and on
behalf of all others similarly situated,

                    Plaintiffs,

     v.


THE WEINSTEIN COMPANY HOLDINGS,
LLC, MIRAMAX FILM NY LLC, THE WALT
DISNEY         COMPANY,       DISNEY
ENTERPRISES, INC., BUENA VISTA
INTERNATIONAL,        INC.,  HARVEY
WEINSTEIN, ROBERT WEINSTEIN, DIRK
ZIFF, TIM SARNOFF, MARC LASRY,
TARAK BEN AMMAR, LANCE MAEROV,
RICHARD KOENIGSBERG, PAUL TUDOR
JONES, JEFF SACKMAN, JAMES DOLAN,
MICHAEL EISNER, IRWIN REITER, DAVID
GLASSER, FRANK GIL, RICK SCHWARTZ,
FABRIZIO LOMBARDO, MARK GILL,
NANCY        ASHBROOKE,     BARBARA
SCHNEEWEISS, MIRAMAX DOES 1-10,
TALENT AGENCY DOES 1-100, and JOHN
DOES 1-50, inclusive,
                    Defendants.




                     REPLY IN SUPPORT OF DEFENDANT
                 BARBARA SCHNEEWEISS’S MOTION TO DISMISS
         Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 2 of 9




                               TABLE OF CONTENTS

TABLE OF CONTENTS…………………………………...……….…….…….……….………..i

TABLE OF AUTHORITIES………………………………...……….…….…….………………..i

    I.       The Majority of Plaintiffs Claims Against Ms. Schneeweiss Are Time-Barred….1

   II.       Plaintiffs’ Sex-Trafficking Claims Are Insufficiently Pleaded…………………...2

  III.       Plaintiffs’ RICO and RICO Conspiracy Claims Are Insufficiently Pleaded……...4

  IV.        Plaintiffs Concede that the Negligent Supervision and Retention, Vicarious
             Liability, and Ratification Claims Cannot Survive………………………………..5

CONCLUSION………………………………………………...……….……….………………...6




                                           i
             Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 3 of 9




                                                TABLE OF AUTHORITIES

Federal Cases
Ace Arts, LLC v. Sony/ATV Music Publ’g, LLC, 45 F. Supp. 3d 436 (S.D.N.Y. 2014) ................. 4
Canosa v. Ziff, 2019 U.S. Dist. LEXIS 13263 (S.D.N.Y. Jan. 28, 2019) ....................................... 6
Cook v. City of Chi., No. 06 C 5930, 2008 U.S. Dist. LEXIS 34131 (N.D. Ill. Apr. 25, 2008) ..... 2
Doe v. Bakersfield City Sch. Dist., 136 Cal. App. 4th 556 (Cal. 2006) .......................................... 2
Glick v. Berk & Michaels, P.C., No. 90 Civ. 4230 (CSH), 1991 U.S. Dist. LEXIS 10347
   (S.D.N.Y. July 26, 1991) ............................................................................................................ 2
Grace v. Rosenstock, 228 F.3d 40 (2d Cir. 2000) ........................................................................... 6
John R. v. Oakland Unified Sch. Dist., 48 Cal. 3d 438 (Cal. 1989)............................................ 1, 2
Marketxt Holdings Corp. v. Engel & Reiman, P.C., 693 F. Supp. 2d 387 (S.D.N.Y. 2010) .......... 6
Wright v. Ernst & Young LLP, 152 F.3d 169 (2d Cir. 1998) .......................................................... 4

International Cases
Jane Doe v. Harvey Weinstein, No. CV-17-585459 (Ontario Sup. Ct. Justice) ............................. 3

Statutes
18 U.S.C. § 1591(a) ........................................................................................................................ 3




                                                                      ii
         Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 4 of 9




        Defendant Barbara Schneeweiss submits this Reply in support of her Motion to Dismiss

the First Amended Class Action Complaint (“FAC”, Dkt. No. 140). She joins in the Omnibus

Reply filed by her co-defendants on February 28, 2019 (“Omnibus Reply,” Dkt. No. 264), and

submits this supplemental memorandum.

  I.    The Majority of Plaintiffs’ Claims Against Ms. Schneeweiss are Time-Barred

        Ms. Schneeweiss adopts the arguments in Point II of the Omnibus Reply regarding the

relevant statutes of limitations, to the extent applicable to her, and incorporates those arguments

by reference. See Omnibus Reply at pp. 4-16. In their supplemental brief in opposition of the

motions to dismiss of Defendants Tarak Ben Ammar (Dkt. No. 254-56) and Ms. Schneeweiss (Dkt.

No. 246-47), Plaintiffs argue that because they made “extensive” tolling allegations about Harvey

Weinstein and his “army of spies,” they need not allege that Ms. Schneeweiss herself prevented

Plaintiffs from timely bringing their claims. See Plaintiff’s Supplemental Brief, Dkt. No. 261 at

p. 26. In support of this position, Plaintiffs misplace reliance on cases where the statutes of

limitations were tolled against public entities whose own agents prevented plaintiffs from timely

bringing their claims. See id.; John R. v. Oakland Unified Sch. Dist., 48 Cal. 3d 438, 445 (Cal.

1989) (“It is well settled that a public entity may be estopped from asserting the limitations of the

claims statute where its agents or employees have prevented or deterred the filing of a timely claim

by some affirmative act.”); Doe v. Bakersfield City Sch. Dist., 136 Cal. App. 4th 556, 569 (Cal.

2006) (same, quoting John R.); Cook v. City of Chi., No. 06 C 5930, 2008 U.S. Dist. LEXIS 34131,

at *8 (N.D. Ill. Apr. 25, 2008) (holding that allegations of threats by a city’s officer and investigator

that tolled the statute of limitations showed the “custom or usage of [the city’s] allowing and

covering up police misconduct[, and as] such, these actions are considered actions taken by the


                                                   1
         Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 5 of 9




City for which the City is directly responsible and blameworthy for purposes of equitable

estoppel.”).

       However, those cases have no bearing here. Plaintiffs concede that Harvey Weinstein was

not Ms. Schneeweiss’ agent or employee. See Plaintiffs’ Supplemental Brief at p. 24. Thus, the

equitable principles that would hold California school districts accountable for the actions of its

teachers or the City of Chicago accountable for the actions of its police officers are inapplicable

here. Consequently, to adequately plead their theory of equitable tolling against Ms. Schneeweiss,

Plaintiffs must allege that it was she, not merely Harvey Weinstein or his “army of spies,” that

prevented Plaintiffs from timely bringing their claims. See Omnibus Motion to Dismiss, Dkt. No.

201 at pp. 20-28; Glick v. Berk & Michaels, P.C., No. 90 Civ. 4230 (CSH), 1991 U.S. Dist. LEXIS

10347, at *29 (S.D.N.Y. July 26, 1991) (“Allegations that other defendants acted to deceive

plaintiffs from filing suit do not plead fraudulent concealment against all defendants. That is

because the doctrine of fraudulent concealment tolls the statute of limitations only as to those

defendants who committed the concealment.” (emphasis in original) (citations and internal

quotation marks omitted)). This Plaintiffs have failed to do. See Schneeweiss Supplemental Brief,

Dkt. No. 247 at pp. 3-4. Accordingly, Plaintiffs’ claims are time-barred.

 II.   Plaintiffs’ Sex-Trafficking Claims Are Insufficiently Pleaded

       Ms. Schneeweiss adopts the arguments in Point IV of the Omnibus Reply regarding the

sex-trafficking claims, to the extent applicable to her, and incorporates them by reference. See

Omnibus Reply at pp. 29-38. As shown therein, for Ms. Schneeweiss to be civilly liable under

either the 2003 TVPRA (applicable to Plaintiffs Geiss’ and Thomas’ claims) or the 2008 TVPRA

(applicable to Plaintiff Thompson’s claims), she needed either (1) actual, affirmative knowledge

(2003 TVPRA) or (2) should have known (2008 TVPRA) that she was participating in a sex-



                                                2
           Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 6 of 9




trafficking venture that used “force, fraud, or coercion” to cause a specific person to “engage in a

commercial sex act[.]” See Omnibus Reply at p. 30 (quoting 18 U.S.C. § 1591(a)). However, the

only factual allegation pertinent to Ms. Schneeweiss’ knowledge – actual or otherwise – is that

“[c]lass members have publicly described seeing Schneeweiss after the assault occurred but

Schneeweiss would purposefully not look them in the eyes.” FAC ¶¶ 393, 644. In other words,

Plaintiffs rely on a single allegation of hearsay attributed to unspecified class-members describing

where Ms. Schneeweiss looked after an unspecified assault.          This does not satisfy Plaintiffs’

requirement to plead scienter under the TVPRA, as it does not rise to the level of alleging that she

actually knew or should have known of her participation in a sex-trafficking venture.

         Also, Plaintiffs do not remedy their failure to plead specific, factual allegations that Ms.

Schneeweiss benefitted from the alleged sex-trafficking venture. Instead, for the first time,

Plaintiffs now contend that Ms. Schneeweiss benefitted from the alleged sex-trafficking venture

from her “continued employment under Weinstein and the power and benefits it brought her.”

Plaintiffs’ Supplemental Brief at p. 19. Rather than citing to the FAC – because no such allegation

exists therein – Plaintiffs cite to a court order in an unrelated Canadian action,1 serving only to

highlight what was not pleaded here. See id. at p. 19, n. 77 (reciting how the Jane Doe plaintiff in

the Canadian action, unlike Plaintiffs here, claimed that “Schneeweiss’s facilitation of the sexual

assaults was undertaken with a view to subsequent career advancement.”). This omission is fatal

to Plaintiffs’ claims here. As noted in the Omnibus Reply, “Plaintiffs cannot save their claim with

uncited and unpleaded assertions . . . that appear for the first time in their opposition brief instead

of their complaint.” Omnibus Reply at p. 32 (citing Ace Arts, LLC v. Sony/ATV Music Publ’g,

LLC, 45 F. Supp. 3d 436, 451 (S.D.N.Y. 2014) (“It is axiomatic that the Complaint cannot be



1
    Jane Doe v. Harvey Weinstein, No. CV-17-585459 (Ontario Sup. Ct. Justice).
                                                  3
         Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 7 of 9




amended by briefs in opposition to a motion to dismiss.”) (internal quotation marks and brackets

omitted)); see also id. at 18, n. 10 (citing Wright v. Ernst & Young LLP, 152 F.3d 169, 178 (2d

Cir. 1998).

III.   Plaintiffs’ RICO and RICO Conspiracy Claims Are Insufficiently Pleaded

       Ms. Schneeweiss adopts the arguments in Point III of the Omnibus Reply regarding the

RICO and RICO Conspiracy counts, to the extent applicable to her, and incorporates them herein

by reference. See Omnibus Reply at pp. 17-29. Specific to Ms. Schneeweiss, Plaintiffs only argue

in opposition that she engaged in at least two predicate RICO acts of sex-trafficking, conceding

that the FAC makes no allegations against Ms. Schneeweiss of witness tampering or mail and wire

fraud.2 See Plaintiffs’ Supplemental Brief at p. 20. Also, Plaintiffs point to three allegations of

sex trafficking as RICO predicates “[b]y way of example only” (see id.), all of which are

insufficiently pleaded (see supra Point II), and two of which (regarding Plaintiffs Sagemiller and

Jane Doe) are time-barred. See supra, Point I; Omnibus Brief, Dkt. 201 at p. 15. Without

identifying any viable predicate RICO acts – “by way of example” or otherwise – Plaintiffs’ RICO

claims must be dismissed.

IV.    Plaintiffs Concede that the Negligent Supervision and Retention, Vicarious Liability,
       and Ratification Claims Cannot Survive

       Ms. Schneeweiss adopts the arguments in Points V-VII of the Omnibus Reply regarding

the negligent supervision and retention, vicarious liability, and ratification claims, to the extent

applicable to her, and incorporates them herein by reference. See Omnibus Reply at pp. 38-53.

Specific to Ms. Schneeweiss, Plaintiffs now fully abandon their state law claims by conceding that


2
  Plaintiffs contend that discovery will reveal the mail and wire fraud and witness tampering that
they failed to plead in the FAC. See Plaintiffs’ Supplemental Brief at p. 20, n. 82. As addressed
in the Omnibus Reply, this puts the cart before the horse. See Omnibus Reply at p. 19, 27, 42,
54.
                                                 4
         Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 8 of 9




she “was not Harvey Weinstein’s employer or principal.” Plaintiffs Supplemental Brief at p. 24.

This admission is not only fatal to these claims, but is reflective of Plaintiffs’ broader abuse of

group pleading. The FAC charges 17 of 18 of the FAC’s counts against Ms. Schneeweiss, falsely

alleging that she was both a “Miramax Officer” and a “TWC Officer” (see FAC at p. 1), when in

fact she was only an employee of either entity, and as Harvey Weinstein’s subordinate, was never

responsible for his conduct.

       Following this admission, Plaintiffs pivot to an entirely new theory of accomplice liability,

that Ms. Schneeweiss allegedly aided and abetted Harvey Weinstein’s tortious conduct. See

Plaintiffs Supplemental Brief at p. 24. As noted supra in Point II, Plaintiffs cannot amend their

pleadings in their opposition briefing. Also, as argued in Point VIII of the Omnibus Reply, which

Ms. Schneeweiss adopts to the extent applicable to her and incorporates by reference, Plaintiffs

have provided no justification for leave to amend any of their claims.3 This is especially true for

their new aiding and abetting theory, which would be time-barred, as Harvey Weinstein’s alleged

tortious conduct, the source of any alleged accomplice liability, falls well outside of the applicable

statutes of limitations. See Canosa v. Ziff, 2019 U.S. Dist. LEXIS 13263, at *30-31 (S.D.N.Y. Jan.

28, 2019) (“The statute of limitations for each aiding and abetting claim is determined by the

underlying tort.”) (quoting Marketxt Holdings Corp. v. Engel & Reiman, P.C., 693 F. Supp. 2d

387, 393 (S.D.N.Y. 2010)); see also Omnibus Motion at pp. 16-28. This deficiency cannot be

cured by amendment. See, e.g., Grace v. Rosenstock, 228 F.3d 40, 53 (2d Cir. 2000) (“Amendment




3
  Hoping to equate the two cases, Plaintiffs again cite the court’s order from the unrelated Jane
Doe Canadian action, presumably to distract from the deficiencies of the pleadings in this case.
See Plaintiffs’ Supplemental Brief at p. 25. As noted in the Schneeweiss Brief, the FAC recites
allegations from that case “[b]y way of example only,” essentially conceding that those allegations
are irrelevant here because they involve none of the plaintiffs in this action. See Schneeweiss Brief
at p. 2.
                                                  5
         Case 1:17-cv-09554-AKH Document 271 Filed 03/05/19 Page 9 of 9




would likely be futile if, for example, the claims the plaintiff sought to add would be barred by the

applicable statute of limitations.”).

                                             CONCLUSION

        For the foregoing reasons, Defendant Barbara Schneeweiss respectfully requests that the

Court grant her Motion to Dismiss with prejudice and grant any other relief the Court deems just

and proper.



Dated: March 5, 2019                          Respectfully submitted,



                                             By: /s/ Robert M. Barta
                                                 Robert M. Barta (pro hac vice)
                                                 Daniel Y. Simkin (pro hac vice)
                                                 ROSOFF, SCHIFFRES & BARTA
                                                 1801 Century Park East, Suite 1200
                                                 Los Angeles, California 90067
                                                 Tel: (310) 479-1454
                                                 Fax: (310) 478-1439
                                                 rbarta@rsblaw.com

                                                 Attorneys for Defendant
                                                 Barbara Schneeweiss




                                                 6
